IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


FREDERICK E. KREPPS AND                 : No. 314 MAL 2015
MARGARET M. KREPPS,                     :
                                        :
                  Petitioners           : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
KHRISTIAN SNYDER, DPM AND               :
CHERRY TREE FOOT AND ANKLE              :
SPECIALISTS, P.C.,                      :
                                        :
                  Respondents           :


                                     ORDER


PER CURIAM

     AND NOW, this 31st day of August, 2015, the Petition for Allowance of Appeal is

DENIED.